       Case 1:18-cv-00231-BLW Document 81 Filed 04/19/19 Page 1 of 2




                   THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

WILLIAM WHITT,                           Case No. 1:18-cv-00231

                   Plaintiff,
                                         ORDER GRANTING STIPULATION
      v.                                 TO VOLUNTARILY DISMISS
                                         WITHOUT PREJUDICE UNDER
PAPA MURPHY’S INTERNATIONAL,             RULE 41(a)(1)(ii)
LLC, a Foreign Corporation, d/b/a PAPA
MURPHY’S TAKE N BAKE; and
CHURCH BROTHERS, LLC, a California
limited liability company.

                   Defendants.

PAPA MURPHY’S INTERNATIONAL,
LLC, a Foreign LLC,

           Third Party Plaintiff,

     vs.

C.H. ROBINSON COMPANY, a
Delaware Corporation; GRASMICK
PRODUCE CO. INC., an Idaho
Corporation; and MOES 1 through
30, inclusive,

           Third Party Defendants.
_____________________________________

GRASMICK PRODUCE CO. INC.,
An Idaho Corporation,

           Third Party Plaintiff,

     vs.

ORDER-1
          Case 1:18-cv-00231-BLW Document 81 Filed 04/19/19 Page 2 of 2




CHURCH BROTHERS,
LLC, a California limited liability
Company,

           Third Party Defendant.
_____________________________________

       Before the Court is Plaintiff’s “Stipulation to Voluntarily Dismiss Without Prejudice under

Rule 41(a)(1)(ii).” The Court having considered Plaintiff’s Stipulation and good cause appearing:

       IT IS HEREBY ORDERED that Plaintiff’s Stipulation to Voluntarily Dismiss Without

Prejudice under Rule 41(a)(1)(ii) is GRANTED. Each party shall bear its own costs, as set forth

in the Stipulation.



                                                    DATED: April 19, 2019


                                                    _________________________
                                                    B. Lynn Winmill
                                                    U.S. District Court Judge




ORDER-2
